Citation Nr: 1822775	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include manic depressive disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran's representative contends a hearing was not scheduled pursuant to the Veteran's request.  The Veteran requested a hearing in his VA Form 9; however, in subsequent correspondence from the Veteran's representative dated August 18, 2014, the representative withdrew the Veteran's request for a hearing.  Despite said withdrawal, the Veteran was scheduled for a hearing in April 2017 and was notified accordingly, as evidenced by the Veteran's correspondence acknowledging that he would appear.  However, the Veteran did not appear for the scheduled hearing, nor has he submitted a statement showing good cause for failing to appear at his scheduled hearing.  Therefore, in the absence of any assertion of good cause for the failure to appear, the hearing request is deemed satisfied.  See 38 C.F.R. § 20.704 (2017).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's psychiatric disorder, to include manic depressive disorder and bipolar disorder, is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include manic depressive disorder and bipolar disorder, have been met. 38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for manic depressive disorder.  The Veteran's service treatment records (STRs) show that prior to enlistment, the Veteran received a psychiatric evaluation where the Veteran reported having symptoms of anxiety and tension.  The Veteran was given Valium for tension.  During active duty, STRs show a Report of Medical Examination with notations of "emotionally unstable," depression or excessive worry, and a nervous condition.  STRs also show a psychiatric note where the examiner reported that the Veteran was "quite depressed."  An administrative separation was recommended.  

Post-service records show that the Veteran was diagnosed with anxiety in August 2010 during a psychiatric evaluation.  In August 2012, the Veteran received a VA examination for mental disorders.  The Veteran reported that he lives alone with his dog and that he has one friend that he sees once a year.  He further reported that he has been unemployed since 2008 due to an automobile accident leaving him paralyzed in the right hand, knee, and left ankle.  The Veteran reported a suicide attempt while in the military and a number of manic episodes post military where he tried to commit suicide and was hospitalized.  

The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, and disturbances of motivation and mood.  The examiner further noted symptoms of inability to establish and maintain relationships, suicidal ideation, persistent delusions or hallucinations, neglect of personal appearance, and the intermittent inability to perform activities of daily living (ADLs).  The examiner diagnosed the Veteran with bipolar disorder, major depressive disorder, recurrent, and generalized anxiety disorder.  

The examiner found that the Veteran's psychiatric disorders were at least as likely as not caused by the Veteran's service explaining that there is no evidence that the Veteran had any signs of manic depression prior to service, and that the Veteran was a "happy go lucky" individual.  The examiner explained that upon being drafted into the military, the Veteran had to live a rigid, strongly disciplined life which he never did before, which produced a lot of stress.  The examiner further explained that stress can trigger a dormant manic depressive episode, and that the stress from military triggered the depressive episode; thus, causing the Veteran to attempt suicide while in service.  The examiner further noted that a life event may trigger a mood episode in a person with a genetic predisposition for bipolar disorder, and that Valium can also trigger a depressive episode or make it worse.

In October 2012, a medical opinion was obtained to determine the etiology of the Veteran's psychiatric disorder.  The examiner diagnosed the Veteran with bipolar disorder; however, this examiner found that the Veteran's psychiatric disability was not caused by or aggravated by service.  The examiner explained that the Veteran has experienced interpersonal difficulty, poor judgment, impulsivity, emotional dysregulation, and erratic behavior prior to his enlistment, and these symptoms describe a personality disorder which appear to be contributing to his overall presentation.  

The Board initially finds that there is no clear and unmistakable evidence that the Veteran had a psychiatric disorder prior to service. At most, the October 2012 examiner noted a personality disorder prior to service, not a psychiatric condition. Thus, the presumption of soundness applies. Having so determined, the Board finds that there is in service onset of his psychiatric condition. The Veteran's STRs show a psychiatric note which revealed that the Veteran was depressed.  In addition, the Veteran's Report of Medical Examination prior to separation included a notation of "emotionally unstable."  Further, his Report of Medical History prior to separation showed a notation of "nervous condition," and the Veteran checked "depression or excessive worry" and "nervous condition" as part of his medical history.  Further, the Veteran has been diagnosed with a current psychiatric condition. Accordingly, two of the three elements of service connection have been established. The only criteria left is that of a nexus.

The August 2012 examiner found a positive link between the Veteran's service and his current disability, the October 2012 examiner found no link between the two.  The Board finds that the evidence of nexus is in equipoise in light of the positive and negative medical opinions for service connection.  Therefore, as the evidence regarding causal nexus has reached a level of equipoise, the Board resolves reasonable doubt in the Veteran's favor.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Thus, service connection for a psychiatric disorder is warranted.



ORDER

Entitlement to service connection for a psychiatric disorder, to include manic depressive disorder and bipolar disorder is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


